United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2444
                                     ___________

Frederick W. Keiser, Jr.,            *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the District
                                     * of North Dakota.
Christopher Johnson; Jasmine H.      *
Dzhanszyan; Law Firm of Criminal     * [UNPUBLISHED]
Defense Associates; Drew H. Wrigley, *
United States Attorney,              *
                                     *
            Appellees.               *
                                ___________

                              Submitted: June 23, 2008
                                 Filed: July 10, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.


       Frederick W. Keiser, Jr., appeals the district court’s1 dismissal of his complaint
against his former criminal defense attorneys and the United States Attorney for the
District of North Dakota, in which Keiser sought damages for violations of the
Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968, state

      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota.
law fraud, and “attorney discipline,” and requested a writ of mandamus to compel the
United States Attorney to bring a criminal prosecution. After carefully reviewing the
record and Keiser’s arguments on appeal, we find no basis for reversal. See Benton
v. Merrill Lynch & Co., 524 F.3d 866, 870 (8th Cir. 2008) (standard of review).

       Accordingly, we affirm the judgment. We also grant the motion to strike the
documents in Keiser’s addendum and appendix that were not contained in the record
below, and we deny Keiser’s request to supplement the record. See Dakota Indus.,
Inc. v. Dakota Sportswear, Inc., 988 F.2d 61, 63 (8th Cir. 1993) (appellate court
generally cannot consider evidence not contained in record below).
                      ______________________________




                                         -2-